Citation Nr: 9901499	
Decision Date: 01/21/99    Archive Date: 02/01/99

DOCKET NO.  96-19 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased (compensable) disability 
evaluation for visual impairment residuals of a right eye 
injury.

2.  Entitlement to an increased (compensable) disability 
evaluation for scar residuals of facial laceration.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel






INTRODUCTION

The veteran had active military service from August 1946 to 
August 1949 and from March 1951 to September 1951.

The veteran brought a timely appeal to the Board of Veterans 
Appeals (the Board) from a September 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  In September 1997, the Board 
remanded the case to the RO for further development.  In May 
1998, the RO again reviewed the claim and continued the 
previous determination.  The issues have been revised to 
reflect the RO determination in 1998 that, in essence, rated 
visual impairment and scar residuals separately.

The attention of the RO is directed to the veterans comments 
regarding depression in October 1997 correspondence that 
could be an indication of an intention to seek service 
connection.  The matter is being referred to the RO for 
appropriate consideration after obtaining clarification of 
the veterans intentions. 


FINDINGS OF FACT

1.  The veterans current right eye visual acuity of 20/40, 
meibomianitis with recurring episodes of pain and blurred 
vision are related to the service connected right eye 
disability; the veteran is not blind or limited to light 
perception in the right eye from visual impairment residuals 
of a right eye injury, nor is he so limited in the left eye.

2.  There are currently shown minimally disfiguring scar 
residuals of facial laceration.

3.  The service-connected visual impairment residuals of a 
right eye injury and scar residuals of facial laceration have 
not rendered the veterans disability picture unusual or 
exceptional in nature, markedly interfered with employment, 
or required frequent inpatient care as to render impractical 
the application of regular schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for an increased (compensable) rating of 10 
percent for visual impairment residuals of right eye injury 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991);  
38 C.F.R. §§ 3.321(b)(1), 3.383, 4.1, 4.7, 4.14, 4.20, 4.84a, 
Diagnostic Codes 6000-6009 (1998). 

2.  The criteria for an increased (compensable) disability 
evaluation of 10 percent for scar residuals of facial 
laceration have been met.  38 U.S.C.A. §§ 1155, 5107;  
 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.118, Diagnostic Code 
7800 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to an increased 
(compensable) evaluation for visual 
impairment residuals of a right eye 
injury.

Factual Background

The RO in 1950 granted service connection for healed scars, 
residuals of lacerations of the eyes and forehead, corrected 
vision of 20/20 on the right and 20/15 on the left, and 
assigned a noncompensable rating based upon contemporaneous 
VA examination reports.  One examiner noted persistent visual 
impairment of the right eye due to corneal laceration and 
complaints of double vision, near sightedness and 
astigmatism.  Another examiner reported the aforementioned 
visual acuity, refractive error and diplopia deemed 
correctable, as a result of corneal scar.  

Diagnoses were blepharitis of the left eye and compound 
myopic astigmatism of the right eye.

On a military medical examination in early 1951 it was 
reported that the veteran had no complications or sequale 
from a right eye injury.  On a clinical evaluation it was 
reported that he had significant abnormality of the eyes and 
visual acuity was consistent with that previously reported.

VA outpatient treatment records dated in 1995 report for the 
right eye recurrent corneal erosion and visual acuity of 
20/25 and in the left eye 20/20 or 20/15 visual acuity and 
mention meibomianitis and recurrent corneal erosion.  Corneal 
topography of the right eye was interpreted as showing a 
flattened area where a scar was located.  

In December 1995, D. Corder, M.D., a board certified 
ophthalmologist, reported follow up examination of the 
veteran found 20/40 right eye visual acuity that pinholed was 
20/25 and 20/20 respectively in the left eye.  Other findings 
included 2+ collarettes and 2+ meibomianitis and an iron line 
of the right cornea that rested on his tear.  The veteran had 
retinal findings linked to age related macular degeneration 
and normal visual fields.  In April 1996, Dr. Corder added 
that the veteran had in the past episodes of recurrent 
erosion in the right eye and did have pigmented iron line at 
the site of his previous recurrent erosion spot.  It was 
reported that his best corrected visual acuity in the right 
eye at the time was 20/30 and it did appear in his records 
that he had some significant problems with the pain and 
decreased vision associated with episodes of recurrent 
erosion.  

Additional outpatient treatment records dated in 1996 and 
1997 report recurrent right eye pain reported as apparently 
secondary to blepharitis and meibomianitis and visual acuity 
of 20/40 in the right eye in late 1997.  

In April 1998, a VA examiner reported the veterans current 
complaint of decreased visual acuity in the right eye and a 
history of various visual complaints.



Corrected distant visual acuity in the right eye was 20/40 
and near vision was 20/30 versus 20/15 and 20/20, 
respectively, on the left.  Fields were full to count fingers 
in both eyes and motility was full.  There was significant 
blepharitis of both upper and lower lids.  The right eye 
cornea was clear but showed evidence of stromal scarring that 
was approaching the visual axis.  The retina was flat in both 
eyes with normal periphery.  Both eyes displayed mild RPE 
changes, pigment clumping, vitreous floaters and mild 
saucerization and slight paleness on evaluation of the optic 
nerves. 

Regarding the history of ocular trauma to the right eye, the 
examiner opined the corneal stroma were a likely residual 
that approached the optical access and may be contributing to 
decreased visual acuity especially in bright lights or glare 
situations.  The examiner opined there was no evidence on 
examination of any erosions or a propensity for recurrent 
erosions and that the veterans history did not support a 
diagnosis of recurrent erosions as he did not complain of 
problems upon awakening with pain or blurred vision, for 
example.  The examiner stated that he did occasionally have 
blurred vision while reading that may be due to dry eyes and 
his blepharitis.  

In addition, the examiner reported for the eyes bilateral 
pseudoaphakia linked to iris defects, doubtful glaucoma, mild 
age-related macular degeneration, posterior vitreous 
detachment and blepharitis.  Regarding blepharitis, daily lid 
scrubs were advised to probably alleviate some of the 
blurring the veteran was having. 

Criteria

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1.




Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.2, 4.41 (1998), the regulations do not give past 
medical reports precedence over current findings.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.



In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).

Ratings on account of visual impairments considered for 
service connection are, when practicable, to be based only on 
examination by specialists.  Such special examinations should 
include uncorrected and corrected central visual acuity for 
distance and near, with record of the refraction.  Snellen's 
test type or its equivalent will be used.  Mydriatics should 
be routine, except when contraindicated.  
Funduscopic and ophthalmologic findings must be recorded.  
38 C.F.R. § 4.75.

Measurement of the visual field will be made when there is 
disease of the optic nerve or when otherwise indicated.  
38 C.F.R. § 4.76.

The measurement of muscle function will be undertaken only 
when the history and findings reflect disease or injury of 
the extrinsic muscles of the eye, or of the motor nerves 
supplying these muscles.  The measurement will be performed 
using a Goldmann Perimeter Chart as in Figure 2 below.  The 
chart identifies four major quadrants, (upward, downward, and 
two lateral) plus a central field (20 ° or less).  

The examiner will chart the areas in which diplopia exists, 
and such plotted chart will be made a part of the examination 
report.  Muscle function is considered normal (20/40) when 
diplopia does not exist within 40° in the lateral or downward 
quadrants, or within 30° in the upward quadrant.  Impairment 
of muscle function is to be supported in each instance by 
record of actual appropriate pathology.  Diplopia which is 
only occasional or correctable is not considered a 
disability. 38 C.F.R. § 4.77.



In determining the effect of aggravation of visual 
disability, even though the visual impairment of only one eye 
is service connected, evaluate the vision of both eyes, 
before and after suffering the aggravation, and subtract the 
former evaluation from the latter except when the bilateral 
vision amounts to total disability.  In the event of 
subsequent increase in the disability of either eye, due to 
intercurrent disease or injury not associated with the 
service, the condition of the eyes before suffering the 
subsequent increase will be taken as the basis of 
compensation subject to the provisions of § 3.383(a) of this 
chapter.  38 C.F.R. § 4.78.

Vision in one eye of 20/200 and in the other eye of 20/40 
shall be rated as 20 percent disabling.  Vision in one eye of 
10/200 and in the other eye of 20/40 shall be rated as 30 
percent disabling.  Diagnostic Code 6077.  Information that 
follows Diagnostic Code 6079 notes that vision in 1 eye of 
20/40, and in the other eye of 20/40, shall be rated as 0 
percent disabling.  

Concentric contraction of the visual field of one eye to 45 
degrees but not to 30 degrees shall be rated as 10 percent 
disabling.  Such contraction to 15 degrees but not to 5 
degrees shall be rated as 20 percent disabling, and where 
contraction is to 5 degrees it shall be rated as 30 percent 
disabling.  Diagnostic Code 6080.  

Compensation is payable for the combinations of service-
connected and nonservice-connected disabilities specified in 
paragraphs (a)(1) through (a)(5) of this section as if both 
disabilities were service-connected, provided the nonservice-
connected disability is not the result of the veteran's own 
willful misconduct.  In this regard, compensation is payable 
for blindness in one eye as a result of service-connected 
disability and blindness in the other eye as a result of 
nonservice-connected disability.  38 C.F.R. § 3.383(a)(1).

Combined ratings for disabilities of the same eye should not 
exceed the amount for total loss of vision of that eye unless 
there is an enucleation or a serious cosmetic defect added to 
the total loss of vision.  38 C.F.R. § 4.80 (1998).

Uveitis, Keratitis, Scleritis, Iritis, Cyclitis, Choroiditis, 
Retinitis, recent intraocular hemorrhage, detachment of the 
retina or unhealed injury of the eye, in chronic form, are to 
be rated from 10 percent to 100 percent for impairment of 
visual acuity or field loss, pain, rest-requirements, or 
episodic incapacity, combining an additional rating of 10 
percent during continuance of active pathology.  A 10 percent 
rating is the minimum rating during active pathology.  
Diagnostic Codes 6000-6009.

Analysis

The Board is satisfied that all relevant facts have been 
developed to the extent possible and that no further duty to 
assist exists with respect to this well grounded claim.  
Procelle v. Derwinski, 2 Vet. App. 629 (1992).  The veteran 
has been provided VA examinations in connection with the 
claim, most recently in 1998 that are probative of the level 
of impairment from the residuals of his right eye disability.  
The examination record includes sufficient detail regarding 
the disorder to apply current rating criteria and along with 
the contemporaneous outpatient treatment records and reports 
from a private ophthalmologist are considered the best 
evidence for an informed determination of the veterans 
current visual impairment from his disability.  Further, 
there has not been reported any other comprehensive 
evaluation or treatment since the VA examination report of 
1998.  The veteran contends that the right eye symptoms of 
dryness, infection, blurred vision and pain warrant a higher 
rating.

The rating of the veterans visual disability assesses the 
level of central visual acuity, visual field deficit or 
injury residuals as reflected in the applicable ratings as 
primary rating criteria with incremental ratings from 0 to 
100 percent.  The veteran has been provided the essential 
rating criteria for all potential applications.  The Board 
must point out that only the right eye visual manifestations 
may be considered in the veterans disability rating unless 
the criteria of 38 C.F.R. § 3.383 are met.  38 C.F.R. § 4.14.  
This interpretation of the rating schedule applicable to 
unilateral impairment of visual acuity corresponds to the 
interpretation of the rating schedule for unilateral hearing 
loss and has been inferentially approved.  Boyer v. West, 11 
Vet. App. 477, 479-80 (1998).  It is clear from the injury 
and rating history that a visual deficit in the left eye is 
not service-connected.



The record reflects that the RO recently rated the veterans 
right eye disability on the basis of contemporaneous 
comprehensive VA examination.  That examination report and 
other records, collectively, offered substantive information 
probative of the severity of the service-connected disability 
of the right eye and appear to offer the best evidence of the 
current severity of the disability.  The Board observes that 
neither visual field deficit nor diplopia are reported.  The 
Board finds the record will support an informed determination 
in view of the probative evidence compiled from VA and 
private sources.  

The Board has reviewed the RO development as a result of the 
Board remand and finds that it substantially complied with 
the Boards intent.  The Board has reviewed the 1998 VA 
examination in light of the representatives argument that it 
does not conform to the Board remand.  However, the 
examination appears complete and the conflict in the 
conclusion reached therein and that provided by Dr. Corder 
regarding corneal erosion goes to the matter of the probative 
weight to be assigned to the respective medical opinions or 
conclusions.  The record offers ample information for an 
informed determination at this time without the likelihood of 
possible prejudice to the veteran.  Stegall v. West, 11 Vet. 
App. 268 (1998).

The Board observes the current impairment of visual acuity in 
the right eye linked to the service connected disability does 
not alone support a compensable evaluation.  However, there 
appears to be a difference of opinion between experts 
concerning the presence of corneal erosion and its 
manifestations.  Indeed, recent examination did not confirm 
the likely nexus.  

Earlier, a private ophthalmologist did report symptoms of 
corneal erosion that appeared to have been supported by a 
review of the veterans record.  Thus, the Board finds the 
selected rating scheme for eye injury more appropriate for 
the veterans disability in view of the symptomatology.  
Pernorio v. Derwinski, 2 Vet. App. 625 (1992); 38 C.F.R. 
§§ 4.20, 4.21 (1998).  


The evidence of probative value in view of the detailed 
description of pertinent evaluative criteria, viewed 
objectively, does not preponderate against the claim for 
increase.  It supports a conclusion that the veterans 
disorder from the standpoint of ascertainable disability is 
more than a 0 percent rating would contemplate in the rating 
scheme in view of objective findings on recent comprehensive 
examinations. There is probative evidence showing symptoms 
other than the visual acuity impairment that offers a higher 
rating for eye injury by analogy and is plausible in view of 
the symptomatology.  

Although the VA examiner commented skillfully on the 
objective findings, Dr. Corders assessment of erosion and 
ongoing symptoms of the right eye disability appears to have 
been based upon review of the record and examination to at 
least raise a doubt as to the presence of corneal erosion 
difficulties linked to the remote eye trauma.  The rating 
schedule provides for ratings to be assigned for eye injury 
based upon exacerbation of symptoms with a minimum 10 percent 
rating.  Thus, the currently shown impairment does allow for 
a higher rating of 10 percent.  

The rating scheme is in some respects a rather mechanical one 
regarding visual acuity, similar to that relied on in 
evaluating hearing loss.  Given the current status of the 
veterans biocular vision, and the current rating criteria, a 
higher rating than 10 percent would require greater 
impairment of visual acuity than currently demonstrated.  
Thus the 10 percent rating applicable to disabilities under 
Diagnostic Codes 6000 to 6009 appears more applicable here.  
38 C.F.R. §§ 4.7, 4.20, 4.21.

It appears that the service-connected right eye has not 
rendered the veterans disability picture unusual or 
exceptional in nature.  It has not been shown to in and of 
itself constitute marked interference with employment, 
although he argues it may have prevented him from greater 
achievement as a pilot, or to have required frequent 
inpatient care as to render impractical the application of 
regular schedular standards, thereby precluding assignment of 
an increased evaluation on an extraschedular basis under the 
criteria of 38 C.F.R. § 3.321(b)(1).  

The Board is sympathetic to the veterans concerns and has 
not overlooked his written contentions regarding limitations 
in employment or other activities on account of his right eye 
disability.  The Board must observe that, generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1.


II.  Entitlement to an increased 
(compensable) evaluation for scar 
residuals of facial laceration.

Factual Background

The RO in 1950 granted service connection for healed scars, 
residuals of lacerations of the eyes and forehead and visual 
impairment and assigned a single noncompensable rating based 
upon contemporaneous VA examination reports.  


The comprehensive scar examination of J. Akin, Jr., M.D., in 
April 1950 found a well healed, nontender 6 centimeter in 
length scar in the left brow; a 1 centimeter healed and 
nontender scar just to the right of the palpebral fissure; a 
healed, nontender scar 1 1/2 centimeters in length just 
inferior and medical to the right palpebral fissure; and a 
1/2 centimeter scar just superiorally.  There was an area of 
hypoesthesia just to the left of the central portion of the 
forehead and extending down into the left brow medially which 
measured approximately 4 x 2 centimeters in diameter.  The 
diagnosis was residuals of shrapnel wound of the forehead 
and face.

A VA examiner in April 1998 reported that the veteran denied 
pain or loss of function from his injury or significant 
cosmetic impact on his life.  The examiner found a 1-
centimeter linear scar lateral to the right lateral canthus 
and a 5 centimeter somewhat curvilinear well healed scar on 
the left upper eyelid that seemed to blend relatively well 
with his surrounding wrinkles.  

There was smooth texture and normal color, and no tenderness, 
adherence, ulceration, elevation, depression or underlying 
tissue loss, edema inflammation or keloid.  The examiner 
opined that the veteran appeared to have minimal 
disfigurement and no limitation.  Several color photographs 
were obtained.  The assessment was scars, status post motor 
vehicle accident with minimal symptomatology and minimal 
disfigurement. 

Criteria

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.2, 4.41 (1998), the regulations do not give past 
medical reports precedence over current findings.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).

Disfiguring scars of the head, face or neck where there is 
complete or exceptionally repugnant deformity of one side of 
the face or marked or repugnant bilateral disfigurement shall 
be rated as 50 percent disabling.  Where severe, especially 
if producing a marked and unsightly deformity of eyelids, 
lips, or auricles, a 30 percent rating may be assigned.  A 10 
percent rating is provided for a moderate, disfiguring scar.  
Where such scars are slight, a 0 percent rating is provided.

When in addition to tissue loss and cicatrization there is 
marked discoloration, color contrast, or the like, the 50 
percent rating under Code 7800 may be increased to 80 
percent, the 30 percent rating to 50 percent, and the 10 
percent rating to 30 percent. 


The most repugnant, disfiguring conditions, including scars 
and diseases of the skin, may be submitted for Central Office 
rating, with several unretouched photographs.  Diagnostic 
Code 7800.

Scars, superficial, poorly nourished, with repeated 
ulceration shall be rated as 10 percent disabling.  
Diagnostic Code 7803.  

Scars, superficial, tender and painful on objective 
demonstration shall be rated as 10 percent disabling.  
Diagnostic Code 7804.

The 10 percent rating will be assigned, when the requirements 
are met, even though the location may be on tip of finger or 
toe, and the rating may exceed the amputation value for the 
limited involvement.  Note following Diagnostic Code 7804.

Scars, other, shall be rated on limitation of function of 
part affected.  Diagnostic Code 7805.

Analysis

As a preliminary matter, the Board is satisfied that all 
relevant facts have been developed to the extent possible and 
that no further duty to assist exists with respect to this 
well grounded claim.  The veteran has been provided VA 
examinations in connection with the claim in 1998 that are 
probative of the level of impairment from the residuals of 
his facial scars.  

The recent medical examination includes sufficient detail 
regarding the disability to apply current rating criteria and 
is considered the best evidence for an informed determination 
of the veterans current impairment from the disability.  
Further, there has not been reported any other comprehensive 
evaluation or treatment since the VA examination report of 
early 1998.  Robinette v. Brown, 8 Vet. App. 69 (1995).  The 
veteran asserts, in essence, that there is appreciable 
cosmetic defect as a result of the facial scarring.

The rating assesses the presence of symptoms as reflected in 
the applicable alternative ratings for scars as primary 
rating criteria for the ratings from 0 to 50 percent.  The 
veteran has been provided the essential rating criteria.  The 
Board finds the rating scheme for facial scars appropriate 
for the veterans disability in view of the symptomatology.  
Pernorio, supra., 38 C.F.R. §§ 4.20, 4.21 (1998). 

The record reflects that the RO rated the veterans 
disability on the basis of contemporaneous, comprehensive VA 
examination in 1998.  This report offers substantive 
information probative of the severity of the service-
connected disability of the facial scars and thus the report 
is viewed as the best evidence of the current severity of the 
facial scar disability.  

Applying the probative evidence to the rating schedule 
criteria leads the Board to conclude that an increased 
(compensable) evaluation is warranted.  The scar residuals, 
overall, appear to reflect more disability than the 
corresponding percentage evaluation under Code 7800 of 0 
percent would contemplate.  The rating scheme applied does 
not require a mechanical application of the schedular 
criteria.  Here, however, applying the rating schedule 
liberally results in a 10 percent evaluation for disfiguring 
scar residuals.  

The Board observes the facial scaring is described as 
minimally disfiguring.  The next higher evaluation 
contemplates severe scar residuals including marked and 
unsightly deformity.  The evidence of probative value in view 
of the detailed description of pertinent evaluative criteria, 
viewed objectively, preponderates against the claim for 
increase beyond 10 percent.  It supports a conclusion that 
the veterans disorder from the standpoint of facial scarring 
is no more than a 10 percent rating would contemplate in view 
of minimal objective findings on the recent comprehensive 
examination.  The key here is the characterization of the 
scar residuals as disfiguring which meets the criteria for a 
10 percent evaluation under Diagnostic Code 7800.  The RO 
appeared to rely upon the criteria for superficial scars 
alone, but the record clearly supports the 10 percent rating 
alternatively available under Diagnostic Code 7800.  
38 C.F.R. § 4.7.

However, the facial scars have not rendered the veterans 
disability picture unusual or exceptional in nature.  They 
have not been shown to constitute factors that would in and 
of themselves markedly interfere with employment, nor have 
they required frequent inpatient care as to render 
impractical the application of regular schedular standards.  
Accordingly, assignment of an increased evaluation for the 
facial scar residuals on an extraschedular basis is not 
warranted under the criteria of 38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to an increased (compensable) disability 
evaluation of 10 percent for visual impairment residuals of a 
right eye injury is granted, subject to the regulations 
governing the payment of monetary awards.

Entitlement to an increased (compensable) disability 
evaluation of 10 percent for scar residuals of facial 
laceration is granted, subject to the regulations governing 
the payment of monetary awards.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  

The date which appears on the face of this decision 
constitutes the date of mailing and the copy of this decision 
which you have received is your notice of the action taken on 
your appeal by the Board of Veterans' Appeals.
- 2 -
